                    Case 20-17890      Doc 13     Filed 09/03/20     Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

In re:                                        *

TIARA TAMIKA LOGAN                            *       Case No.: 20-17890-LSS
                                                      Chapter 7
                                              *

                Debtor                        *

*        *      *        *       *    *    *    *     *    *    *                    *       *
                             LINE TO DESIGNATE AS AN ASSET CASE
                                AND TO SET CLAIMS BAR DATE

         CHERYL E. ROSE, Trustee of the above captioned bankruptcy estate reports that she has

reviewed the schedules and statements of the Debtors and/or questioned the debtors and believes

this case contains assets administrable for the benefit of the creditors of the estate. The Trustee

hereby requests the Clerk of the Bankruptcy Court to notify creditors to file proof of claims

pursuant to 11 U.S.C. Section 501 and Bankruptcy Rule 3002.

                                              Respectfully Submitted,

                                              /s/ Cheryl E. Rose
                                              Cheryl E. Rose, #05934, Chapter 7 Trustee
                                              9812 Falls Road, #114-334
                                              Potomac, MD 20854
                                              (301) 527-7789
                                              trusteerose@aol.com


                                  CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on this 3rd day of September 2020, a copy of the
foregoing Line to Designate as an Asset Case and to Set Claims Bar Date will be served
electronically by the Court’s CM/ECF system on the following:
Mark D. Macaluso

                                              /s/ Cheryl E. Rose
                                              Cheryl E. Rose, Chapter 7 Trustee
